RAWLINSON, Circuit Judge,
Dissenting.
I respectfully dissent. I agree with the district court that Maxner failed to allege a viable claim.
Under Washington law, the elements of tortious interference with contract encompass a requirement that the interference must be “wrongful by some measure beyond the fact of the interference itself.” Pleas v. City of Seattle, 112 Wash.2d 794, 774 P.2d 1158, 1163 (Wash.1989) (en banc). The majority conveniently neglects to mention that Maxner and Costco had no contractual relationship. Costco’s contract was with Chrisha Corporation (“Chrisha”) and not with Maxner. Chrisha never requested an opportunity to cure and Costco had no obligation to allow cure by a non-party to the contract.
The majority cites Cherberg v. Peoples Nat’l Bank of Washington, 88 Wash.2d 595, 564 P.2d 1137, 1144 (Wash.1977) (en banc), to support its analysis. However, Cherberg is easily distinguished from the facts with which the district court was presented. The majority’s quotation from Cherberg is taken completely out of context. Placed in proper context, the quoted language dictates the opposite conclusion than that advanced by the majority. Immediately prior to the language quoted by the majority, the court in Cherberg discussed contract breach “as a basis for tort liability where it results in an interference with a valid business expectancy of another party to the ... agreement. ” Cherberg, 564 P.2d at 1144. (emphasis added).
No reasoned argument can be made that Cherberg supports tort liability in a circumstance involving noncontracting parties. Persuasive authority from the Washington state courts is to the contrary. In Birkenwald Distrib. Co. v. Heublein, Inc., 55 Wash.App. 1, 776 P.2d 721, 727 (1989), the Washington Court of Appeals explicitly ruled that an intentional interference with contract claim may not be predicated upon an act that is a contractual right. “Asserting one’s rights to maximize economic interests does not create an inference of ill will or improper purpose.” Id.
As in Birkenwald, the means in this ease were not wrongful because Costco had a contractual right to reject nonconforming goods, and had no contractual obligation to allow Maxner to cure Chrisha’s breach. The asserted wrong is the interference itself, which cannot serve as a basis of liability. See Pleas, 774 P.2d at 1163. Because Maxner’s complaint does not state a claim under Washington law, I would affirm the district court’s judgment in favor of Costco.